Title: To John Adams from Philippe Jean Joseph Lagau, 4 April 1783
From: Lagau, Philippe Jean Joseph
To: Adams, John


Monsieur
à Hambourg ce 4 Avril 1783

J’ai reçu la lettre dont Votre Excellence a bien voulû m’honorer le 21 du mois passé. La présente lui sera remise par Monsieur Hardouin negociant au Havre de Grace qui a eu l’honneur de faire la Coñoissance de Monsieur votre fils en cette ville et qui est en état de vous en donner de bonnes nouvelles. Il m’a prié de Le recommender à vos bontés, et comme Il part de ce païs y regretté de tous ceux qui L’y ont connû je prends la liberté de vous supplier de daigner L’honorer de votre bienveillance et de L’acuillir favorablement. Je saisirai toujours avec empressement toute occasion que se présentera pour vous temoigner ma recoñoissance ainsi que Le profond respect avec lequel j’ai L’honneur d’étre / Monsieur / de Votre Excellence / Le trés humble et trés / obeissant Serviteur
Lagau

 
Translation
Sir
Hamburg, 4 April 1783

I have received the letter of 21 March with which your excellency honored me. The present letter will be delivered to you by Mr. Hardouin, a merchant of Havre de Grace who had the honor of meeting your son in this town and who will be able to give you good news of him. He asked me to commend him to your good offices, and as he is leaving the country, much to the regret of all who knew him here, I take the liberty of begging you to honor him with your goodwill and to receive him favorably. I shall always seize eagerly on any occasion that arises to demonstrate my gratitude, together with the profound respect with which I have the honor to be, sir, your excellency’s very humble and very obedient servant
Lagau

 